DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on January 4, 2022 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter: The present invention relates to Self-healing infrastructure for a dual-database system. The closest prior art Lee et al. (US 2018/0150362) is directed to a PLATFORM-INDEPENDENT REPRESENTATION AND MANAGEMENT OF METADATA BY CATALOG FRAMEWORK, specifically to provide all functional systems of the secondary are active and operational, and all system and data changes or updates occur in the primary operational system and the secondary at the exact same time. Borowiec et al is directed Replication to the cloud, specifically to check when subsystem 200 is new and first becomes operational, subsystem 200 may not include data regarding the other subsystems that exist within the first organization. However, Lee and Borowiec either singularly or in combination, fail to anticipate or render obvious the recited features “A database system comprising: a first database, a second database, and a replicator configured to perform: (i) a replication process to replicate entries from the first database to the second database, and (ii) a defragmentation process to defragment the entries that are in the second database; and one or more processors configured to perform operations including: obtaining a set of indicators that are respectively associated with performance issues that can occur in the database system, wherein each respective indicator defines one or more conditions that cause the respective indicator to become active, and wherein the one or more conditions relate to the first database engine, the second database, the replicator replication engine, the replication process, or the defragmentation process; obtaining a set of mappings between: (i) at least some of the set of indicators, and (ii) remediation subroutines; receiving operational data related to one or more of the first database, the second database, the replicator, the replication process, or the defragmentation process; determining, based on the operational data and the conditions defined by the set of indicators, that a particular indicator is active responsive to the particular indicator being active, determining, based on the set of mappings, that the particular indicator has an associated remediation subroutine; and executing the associated remediation subroutine”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Sukumaran et al (US 11,210,274) relates to Prediction and repair of database fragmentation, specifically the method continues with applying a machine learning classification model to at least a portion of the log data to obtain a first prediction, where the first prediction indicates whether defragmentation of the database should be scheduled. In this embodiment the method also includes using a machine learning time series forecasting model to obtain a second prediction, where the second prediction identifies a future time interval of low relative database utilization.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162